DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 14-22 are currently pending.
Claim Interpretation
Claims 14-22 are each drawn to “A modified copper alloy casting product” and each respectively recite “a master alloy” and “a molten copper alloy” wherein the master alloy is added to provide the modified copper alloy casting product.  Thus, claims 14-22 are interpreted as a cast copper alloy with a composition comprising an arbitrary mixture of the claimed master alloy and molten copper alloy.  Thus, except where actual compositional ranges of the casting product are claimed, the required composition of the casting product is only limited by the content of elements capable of resulting from an arbitrary mixture of the master alloy, the molten copper alloy, and as the claim uses an open transitional phrase and the contents of the molten alloy are not fully claimed, any additional elements/components including those already recited in some manner.  Additionally, as the claims are specifically drawn to a cast product, the limitations comprising the master alloy and molten copper alloy are drawn to the method of making the claimed product and thus, such limitations constitute product-by-process limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “wherein, the modified copper alloy casting product has a 0.2% proof strength that is improved by not less than 10% compared to a copper alloy casting before modification.”  It is unclear to what “copper alloy casting” the limitation is comparing the relative improvement in proof strength (e.g. what composition, processing history, etc.).  Additionally, it is unclear whether the limitation “before modification” refers to the process of adding the master alloy to a molten alloy as recited in the respective claims or a separate step or process.  Therefore, the scope of the claimed limitation, and the required mechanical property, composition, and/or structure is indefinite.
Claims 20-22, respectively, recite the same or substantially the same limitation as detailed with respect to Claim 14 and therefore, are indefinite for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14 and 20-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yarwood (US 3928028).
With respect to Claims 14 and 20-22, the claims are each drawn to a “modified copper alloy casting product,” further defined by the method in which it was made.  Specifically, the claimed product recites a preamble limitation “modified” and limitations drawn to “a master alloy” and “a molten copper alloy” having compositional components, wherein the master alloy and molten copper alloy are combined to form the claimed “modified copper alloy casting product.”  Therefore, the compositions and steps of adding the “master alloy” and “molten copper alloy” as well as the state of the product being “modified” are drawn to product-by-process limitations.  According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Here, the process steps and compositions do not result in a structural change to the claimed product and, as the claims do not require any particular mixing ratio and do not exclude additional contributions to the final alloy, only require the presence of the recited elements in minimum amounts as appropriate to the respective claims.
Accordingly, prior art which meets the claimed composition and structure of the “modified copper alloy casting product” (see claim interpretation above) is deemed to meet the instant claims even if they have a different method of making.
With respect to Claim 14, the claim limitations drawn to the composition of the master alloy and method of making the modified copper alloy casting product alloy are product-by-process limitations which do not result in a structural change to the claimed product. MPEP § 2113.

Furthermore, as the modified copper alloy casting product of Yarwood has the same composition as instantly claimed, it would necessarily result in “wherein, the modified copper alloy casting product has a 0.2% proof strength that is improved by not less than 10% compared to a copper alloy casting before modification.” See MPEP 2112.01.
With respect to Claims 20-21, the claims do not recite any specific compositional ranges of the final “modified copper alloy casting product.”  The claim limitations drawn to the composition, shape, and formation of the master alloy, and method of making the modified copper alloy casting product alloy are all product-by-process limitations which do not result in a structural change to the claimed product. MPEP § 2113.  Therefore, any cast copper alloy comprising any content of Cu, Zr, Zn, and P would be sufficient to meet the instantly claimed limitations, including those drawn to proof strength.  Therefore, as detailed with respect to Claim 14, Yarwood teaches a modified copper alloy casting product anticipating the instantly claim. Moreover, as the claims do not require any specific composition of the claimed casting product, nor the comparative composition, the alloy of Yarwood may be compared to any other copper alloy for purposes of the limitation drawn to relative 0.2% proof strength.  
With respect to Claim 22, the claim does not recite any specific compositional ranges of the final “modified copper alloy casting product.”  The claim limitations drawn to the composition, shape, and formation of the master alloy, and method of making the modified copper alloy casting product alloy are all product-by-process limitations which do not result in a structural change to the claimed product. MPEP § 2113.  Therefore, any cast copper alloy comprising any content of Cu, Zr, Zn, P, and one or more of Mg, Sn, B, Mn, and Si would be sufficient to meet the instantly claimed limitations, including those drawn to proof strength.  Yarwood teaches an embodiment of a modified copper alloy casting product comprising Cu, Zn, Sn, P, Zr, and Pb. (col. 5, ln. 45-59) and therefore, is deemed to teach a product anticipating the instant claim.  Moreover, as the claim does not require any specific composition of the claimed casting product, nor the comparative composition, the alloy of Yarwood may be compared to any other copper alloy for purposes of the limitation drawn to relative 0.2% proof strength.  Therefore, Yarwood is deemed to teach a modified copper alloy casting product wherein a 0.2% proof strength is improved 10% or more as compared to at least one alternative copper alloy encompassing any other conceivable copper alloy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yarwood (US 3928028).
With respect to Claims 15-19, the claims are each drawn to a “modified copper alloy casting product,” further defined by the method in which it was made.  Specifically, the claimed product recites a preamble limitation “modified” and limitations drawn to “a master alloy” and “a molten copper alloy” having compositional components, wherein the master alloy and molten copper alloy are combined to form the claimed “modified copper alloy casting product.”  Therefore, the compositions and steps of adding the “master alloy” and “molten copper alloy” as well as the state of the product being “modified” are drawn to product-by-process limitations.  According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is 
Accordingly, prior art which meets the claimed composition and structure of the “modified copper alloy casting product” (see claim interpretation above) is deemed to meet the instant claims even if they have a different method of making.
With respect to Claim 15, the claim recites “when a modified copper alloy casting product comprises 5 to 500 ppm of Zr and 0.01-0.35 wt% of P.”  Thus, the claim makes both the refined grain size and Zr and P compositional ranges conditional limitations and therefore, optional. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04
Yarwood teaches a modified copper alloy casting product, wherein the alloy is made by adding 0.002-1.0 wt% of one or more of Zr, Ti, V, Cr, Mn, and Hf and 0.002-0.50 wt% of P to a copper alloy melt, then casting to form the modified copper alloy casting product. (col. 2, ln. 8-59).  For example, Yarwood teaches an embodiment comprising adding 0.05 wt% (500 ppm) Zr to an alloy comprising 4 wt% Sn, 3 wt% Zn, 4 wt% Pb, 0.1 wt% P, balance Cu and thus would result in a final cast alloy composition comprising slightly lower values of each of Zr, Sn, Zn, Pb, and P, falling within the conditionally claimed ranges of 5-500 ppm Zr and 0.01-0.35 wt% P. (col. 5, ln. 45-59).  Alternatively, Yarwood is deemed to teach forming a modified copper alloy casting product comprising overlapping compositional ranges of Zr, P, Sn, Zn, and Cu.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed 
Yarwood further teaches forming the cast alloy product having an average refined grain size of 0.001 to 0.005 inches (25.4 to 127 µm), overlapping the claimed range. (col. 4, ln. 29-33; col. 5, ln. 1-3).  Thus, it would have been obvious to one of ordinary skill in the art to form a modified copper alloy casting product having the composition as detailed above and an average refined grain size selected from the overlapping portion of the ranges. MPEP § 2144.05.
With respect to Claims 16-19, the claims do not recite any specific compositional ranges of the final “modified copper alloy casting product.”  The claim limitations drawn to the composition, shape, and formation of the master alloy, and/or method of making the modified copper alloy casting product alloy are all product-by-process limitations which do not result in a structural change to the claimed product. MPEP § 2113.  Therefore, any cast copper alloy comprising any content of Cu, Zr, Zn, P, and with respect to claim 18, one or more of Mg, Sn, B, Mn, and Si would be sufficient to meet the instantly claimed limitations, including those drawn to proof strength.  Yarwood teaches embodiments of a modified copper alloy casting product comprising Cu, Zn, Zr, and P (col. 4, ln. 10-38) and also Cu, Zn, Sn, P, Zr, and Pb. (col. 5, ln. 45-59) and therefore, is deemed to teach products with compositions falling within the instant claims.  Alternatively, as with claim 15, it would have been obvious to one of ordinary skill in the art to select a copper alloy composition from the portion of the overlapping ranges. MPEP 2144.05.
Additionally, as detailed with respect to Claim 15, Yarwood further teaches forming the cast alloy product having an average refined grain size of 0.001 to 0.005 inches (25.4 to 127 µm), overlapping the claimed range. (col. 4, ln. 29-33; col. 5, ln. 1-3).  It would have been obvious to one of ordinary skill in the art to form a modified copper alloy casting product having a composition as detailed with respect to .

Claims 14-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauer et al. (US 2001/0001400).
With respect to Claims 14-22, the claims are each drawn to a “modified copper alloy casting product,” further defined by the method in which it was made.  Specifically, the claimed product recites a preamble limitation “modified” and limitations drawn to “a master alloy” and “a molten copper alloy” having compositional components, wherein the master alloy and molten copper alloy are combined to form the claimed “modified copper alloy casting product.”  Therefore, the compositions and steps of adding the “master alloy” and “molten copper alloy” as well as the state of the product being “modified” are drawn to product-by-process limitations. According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Here, the process steps and compositions do not result in a structural change to the claimed product and, as the claims do not require any particular mixing ratio and do not exclude additional contributions to the final alloy, only require the presence of the recited elements in minimum amounts as appropriate to the respective claims.
Accordingly, prior art which meets the claimed composition and structure of the “modified copper alloy casting product” (see claim interpretation above) is deemed to meet the instant claims even if they have a different method of making.  In Claims 14-22, the limitations drawn to the composition, shape, and/or formation of the master alloy, and method of making the modified copper 
With respect to Claims 14-22, Brauer teaches a cast copper alloy product (thus, deemed to constitute a modified copper alloy casting product as it is not pure copper), the alloy having a composition comprising: 1-4 wt% Sn, an effective amount up to 20 wt% Zn, ≤ 0.4 wt% P, 0.8-4.0 wt% Fe, and optionally, < 0.4 wt% each of one or more of Zr, Si, and Mg. (para. 16-18, 30-60).  Thus, Brauer teaches a composition overlapping the required compositional ranges of: Claim 14: 5-500 ppm Zr, 0.01-0.35 wt% P, an arbitrary content of Zn, balance Cu; Claim 15: (optionally) 5-500 ppm Zr, 0.01-0.35 wt% P, arbitrary contents of Zn, one or more of Mg, Sn, B, Mn, and Si, balance Cu; Claim 16-17, 19-21: arbitrary contents of Cu, Zr, P, and Zn; and Claims 18 and 22: arbitrary contents of Cu, Zr, P, Zn, and one or more of Mg, Sn, B, Mn, and Si.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges.
With respect to the claimed 0.2% proof strength of Claims 14 and 20-22, as the modified copper alloy casting product of Brauer has substantially the same composition as instantly claimed, it would necessarily be expected to result in “wherein, the modified copper alloy casting product has a 0.2% proof strength that is improved by not less than 10% compared to a copper alloy casting before modification.” See MPEP 2112.01. Moreover, as the claim does not require any specific composition of the comparative composition, the alloy of Brauer may compared to any other copper alloy for purposes of the limitation drawn to relative 0.2% proof strength.  Therefore, Brauer is deemed to teach a modified copper alloy casting product wherein a 0.2% proof strength is improved 10% or more as compared to at least one alternative copper alloy encompassing any other conceivable copper alloy.
With respect to the claimed refined grain size of Claims 15-19, Brauer teaches that the modified copper alloy casting product has an “as-cast” grain size of less than 100 µm, overlapping the instantly claimed range and additionally, a final processed average grain size of 5-20 µm, falling within the 
Thus, Brauer is deemed to teach or make obvious each of the required limitations of Claims 14-22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735